          Case 4:18-cr-00324-JM Document 14 Filed 11/07/18 Page 1 of 11
                                                                                         FILED
                                                                                       U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT ARKANSAS

                             UNITED STATES DISTRICT COURT                             NOV - 7 2018
                             EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                              )
                                                      )
                                                      )
v.                                                    )
                                                      ) 18 u.s.c. § 922(g)(3)
                                                      ) 18 U.S.C. § 1956(a)(l)(B)(i), 1956(h)
                                                      ) 21 U.S.C. § 841(a)(l), (b)(l)(A), (B), 846
                                                      )
TERMAINE ONTARIO SLAUGHTER                            )
DEMARIO JONTRICE SMITH                                )
     aka DEMARIO L. SMITH                             )
MONTANA SMITH                                         )
ELLIOT D. DAVIS                                       )
MOSES SORIA                                           )
CAROLYN SLAUGHTER                                     )

                                SUPERSEDING INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                             COUNTl

       Beginning in or about January 2015, and continuing through on or about March 6, 2018,

in the Eastern District of Arkansas and elsewhere,

                         TERMAINE ONTARIO SLAUGHTER
                   DEMARIO JONTRICE SMITH aka DEMARIO L. SMITH
                              MONTANA SMITH and
                                ELLIOT D. DAVIS

conspired with other persons known and unknown to the grand jury to knowingly and

intentionally possess with intent to distribute and to distribute at least 500 grams of a mixture or

substance containing methamphetamine and at least 50 grams ofmethamphetamine (actual), a

Schedule II controlled substance, thereby violating Title 21, United States Code, sections

841(a)(l), (b)(l)(A) and 846.


                                                  1
          Case 4:18-cr-00324-JM Document 14 Filed 11/07/18 Page 2 of 11




                                             COUNT2

       Beginning on or about January 28, 2014, and continuing through on ·or about August 14,

2018, in the Eastern District of Arkansas and elsewhere,

                         TERMAINE ONTARIO SLAUGHTER
                   DEMARIO JONTRICE SMITH aka DEMARIO L. SMITH
                                MOSES SORIA and
                              CAROLYN SLAUGHTER

conspired with each other and other persons known and unknown to the grand jury to knowingly

and intentionally conduct a financial transaction affecting interstate and foreign commerce which

involved the proceeds of a specified unlawful activity, that is, distribution of a controlled

substance, knowing that that transaction was designed in whole and in part to conceal and

disguise the nature, source, ownership, and control of the proceeds of said specified unlawful

activity and that, while conducting such financial transaction, knew that the property involved in

the financial transaction represented the proceeds of some form of unlawful activity, in violation

of Title 18, United States Code, Section 1956(a)(l)(B)(i), thereby violating Title 18, United

States Code, Section l 956(h).

                                             COUNT3

       On or about January 28, 2014, in the Eastern District of Arkansas,

                             TERMAINE ONTARIO SLAUGHTER

conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the deposit of $3,500 cash into Regions Bank account number XXXXXX:0702

in the name of Carolyn Slaughter at the Regions Bank Washington Branch, 222 E. Washington

Avenue, Jonesboro, Arkansas, which involved the proceeds of a specified unlawful activity, that

                                                  2
          Case 4:18-cr-00324-JM Document 14 Filed 11/07/18 Page 3 of 11



is, distribution of a controlled substance, knowing that that transaction was designed in whole

and in part to conceal and disguise the nature, source, ownership, and control of the proceeds of

said specified unlawful activity and that, in conducting such financial transaction, knew that the

property involved in the financial transaction represented the proceeds of some form of unlawful

activity, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i).

                                            COUNT4

       On or about April 28, 2015, in the Eastern District of Arkansas,

                             TERMAINE ONTARIO SLAUGHTER

conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the deposit of $1,700 cash into Regions Bank account number XXXXXX:0702

in the name of Carolyn Slaughter at the Regions Bank Earle Branch, 801 Commerce Street,

Earle, Arkansas, which involved the proceeds of a specified unlawful activity, that is,

distribution of a controlled substance, knowing that that transaction was designed in whole and

in part to conceal and disguise the nature, source, ownership, and control of the proceeds of said

specified unlawful activity and that, in conducting such financial transaction, knew that the

property involved in the financial transaction represented the proceeds of some form of unlawful

activity, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i).

                                            COUNTS

       On or about June 26, 2015, in the Eastern District of Arkansas,

                             TERMAINE ONTARIO SLAUGHTER

conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the deposit of $2,000 cash into Regions Bank account number XXXXXX:0702


                                                 3
          Case 4:18-cr-00324-JM Document 14 Filed 11/07/18 Page 4 of 11



in the name of Carolyn Slaughter at the Regions Bank Earle Branch, 801 Commerce Street,

Earle, Arkansas, which involved the proceeds of a specified unlawful activity, that is,

distribution of a controlled substance, knowing that that transaction was designed in whole and

in part to conceal and disguise the nature, source, ownership, and control of the proceeds of said

specified unlawful activity and that, in conducting such financial transaction, knew that the

property involved in the financial transaction represented the proceeds of some form of unlawful

activity, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i).

                                             COUNT6

       On or about August 17, 2015, in the Eastern District of Arkansas,

                             TERMAINE ONTARIO SLAUGHTER

conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the deposit of $1,050 cash into Regions Bank account number XXXXXX:0702

in the name of Carolyn Slaughter at the Regions Bank Wynne Branch, 500 Falls Blvd, North,

Wynne, Arkansas, which involved the proceeds of a specified unlawful activity, that is,

distribution of a controlled substance, knowing that that transaction was designed in whole and

in part to conceal and disguise the nature, source, ownership, and control of the proceeds of said

specified unlawful activity and that, in conducting such financial transaction, knew that the

property involved in the financial transaction represented the proceeds of some form of unlawful

activity, in violation of Title 18, United States Code, Section 1956(a)(l )(B)(i).

                                             COUNT7

       On or about July 20, 2016, in the Eastern District of Arkansas,

                             TERMAINE ONTARIO SLAUGHTER


                                                  4
          Case 4:18-cr-00324-JM Document 14 Filed 11/07/18 Page 5 of 11



conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the deposit of $8,060 cash into Regions Bank account number XXXXXX:0702

in the name of Carolyn Slaughter at the Regions Bank, 7100 Airways Blvd, Memphis,

Tennessee, which involved the proceeds of a specified unlawful activity, that is, distribution of a

controlled substance, knowing that that transaction was designed in whole and in part to conceal

and disguise the nature, source, ownership, and control of the proceeds of said specified unlawful

activity and that, in conducting such financial transaction, knew that the property involved in the

financial transaction represented the proceeds of some form of unlawful activity, in violation of

Title 18, United States Code, Section 1956(a)(l)(B)(i).

                                            COUNTS

       On or about November 9, 2016, in the Eastern District of Arkansas,

                             TERMAINE ONTARIO SLAUGHTER

conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the deposit of $3,000 cash into Regions Bank account number XXXXXX0702

in the name of Carolyn Slaughter at the Regions Bank West Memphis Shopping Way Branch,

214 Shopping Way Blvd, West Memphis, Arkansas, which involved the proceeds of a specified

unlawful activity, that is, distribution of a controlled substance, knowing that that transaction was

designed in whole and in part to conceal and disguise the nature, source, ownership, and control

of the proceeds of said specified unlawful activity and that, in conducting such financial

transaction, knew that the property involved in the financial transaction represented the proceeds

of some form of unlawful activity, in violation of Title 18, United States Code, Section

1956(a)(l)(B)(i).


                                                 5
          Case 4:18-cr-00324-JM Document 14 Filed 11/07/18 Page 6 of 11




                                            COUNT9

       On or about November 14, 2016, in the Eastern District of Arkansas,

                                    CAROLYN SLAUGHTER

conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the issuing of check number 1512 in the amount of $6,436 made payable to

Vivian-Slaughter Mitchell, from Regions Bank account number XXXXXX0702 in the name of

Carolyn Slaughter, which involved the proceeds of a specified unlawful activity, that is,

distribution of a controlled substance, knowing that that transaction was designed in whole and

in part to conceal and disguise the nature, source, ownership, and control of the proceeds of said

specified unlawful activity and that, in conducting such financial transaction, knew that the

property involved in the financial transaction represented the proceeds of some form of unlawful

activity, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i).

                                            COUNT 10

       On or about March 7, 2017, in the Eastern District of Arkansas,

                                        ELLIOT D. DAVIS

knowingly and intentionally distributed at least 5 grams, but less than 50 grams, of

methamphetamine (actual), a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(l) and (b)(l)(B).

                                            COUNT 11

       On or about May 30, 2017, in the Eastern District of Arkansas,

                   DEMARIO JONTRICE SMITH aka DEMARIO L. SMITH


                                                 6
          Case 4:18-cr-00324-JM Document 14 Filed 11/07/18 Page 7 of 11



conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the deposit of$7,500 cash into Bank of America account number XXXX

XXXX 9755 at the Bank of America, 300 South Bowman Road, Little Rock, Arkansas, which

involved the proceeds of a specified unlawful activity, that is, distribution of a controlled

substance, knowing that that transaction was designed in whole and in part to conceal and

disguise the nature, source, ownership, and control of the proceeds of said specified unlawful

activity and that, in conducting such financial transaction, knew that the property involved in the

financial transaction represented the proceeds of some form of unlawful activity, in violation of

Title 18, United States Code, Section 1956(a)(l)(B)(i).

                                            COUNT 12

       On or about December 4, 201 7, in the Eastern District of Arkansas,

                   DEMARIO JONTRICE SMITH aka DEMARIO L. SMITH

conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the deposit of$3,300 cash into Bank of America account number XXXX

XXXX 9755 at the Bank of America, 300 South Bowman Road, Little Rock, Arkansas, which

involved the proceeds of a specified unlawful activity, that is, distribution of a controlled

substance, knowing that that transaction was designed in whole and in part to conceal and

disguise the nature, source, ownership, and control of the proceeds of said specified unlawful

activity and that, in conducting such financial transaction, knew that the property involved in the

financial transaction represented the proceeds of some form of unlawful activity, in violation of

Title 18, United States Code, Section 1956(a)(l )(B)(i).




                                                  7
          Case 4:18-cr-00324-JM Document 14 Filed 11/07/18 Page 8 of 11



                                           COUNT 13

       On or about January 17, 2018, in the Eastern District of Arkansas,

                   DEMARIO JONTRICE SMITH aka DEMARIO L. SMITH

conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the deposit of $3,750 cash into Bank of America account number XXXX

XXXX 9755 at the Bank of America, Highland Branch, 2500 E. Hiland Drive, Jonesboro,

Arkansas, which involved the proceeds of a specified unlawful activity, that is, distribution of a

controlled substance, knowing that that transaction was designed in whole and in part to conceal

and disguise the nature, source, ownership, and control of the proceeds of said specified unlawful

activity and that, in conducting such financial transaction, knew that the property involved in the

financial transaction represented the proceeds of some form of unlawful activity, in violation of

Title 18, United States Code, Section 1956(a)(l )(B)(i).

                                           COUNT 14

       On or about January 17, 2018, in the Eastern District of Arkansas,

                             TERMAINE ONTARIO SLAUGHTER

conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the deposit of $10,000 cash into Bank of America account number XXXX

XXXX 4685 at the Bank of America Highland Branch, 2500 E. Hiland Drive, Jonesboro,

Arkansas, which involved the proceeds of a specified unlawful activity, that is, distribution of a

controlled substance, knowing that that transaction was designed in whole and in part to conceal

and disguise the nature, source, ownership, and control of the proceeds of said specified unlawful

activity and that, in conducting such financial transaction, knew that the property involved in the


                                                 8
          Case 4:18-cr-00324-JM Document 14 Filed 11/07/18 Page 9 of 11



financial transaction represented the proceeds of some form of unlawful activity, in violation of

Title 18, United States Code, Section 1956(a)(l)(B)(i).

                                            COUNT 15

       On or about February 12, 2018, in the Eastern District of Arkansas,

                   DEMARIO JONTRICE SMITH aka DEMARIO L. SMITH

conducted and caused to be conducted a financial transaction affecting interstate and foreign

commerce, to wit, the deposit of $3,000 cash into Bank of America account number X:XXX

XXXX 9755 at the Bank of America, 300 South Bowman Road, Little Rock, Arkansas, which

involved the proceeds of a specified unlawful activity, that is, distribution of a controlled

substance, knowing that that transaction was designed in whole and in part to conceal and

disguise the nature, source, ownership, and control of the proceeds of said specified unlawful

activity and that, in conducting such financial transaction, knew that the property involved in the

financial transaction represented the proceeds of some form of unlawful activity, in violation of

Title 18, United States Code, Section 1956(a)(l )(B)(i).

                                            COUNT16

       On or about February 28, 2018, in the Eastern District of Arkansas,

                             TERMAINE ONTARIO SLAUGHTER

then being an unlawful user of a controlled substance as defined in Title 21, United States Code,

Section 802, did knowingly possess the following firearm in and affecting commerce, to wit, one

Smith and Wesson, .40 caliber pistol, serial number DVN8012, in violation of Title 18, United

States Code, Section 922(g)(3).




                                                  9
          Case 4:18-cr-00324-JM Document 14 Filed 11/07/18 Page 10 of 11




                                 FORFEITURE ALLEGATION 1

        Upon conviction of one or more of the offenses charged in Count 1 and 9 of this

Superseding Indictment, the defendants,

                          TERMAINE ONTARIO SLAUGHTER
                    DEMARIO JONTRICE SMITH aka DEMARIO L. SMITH
                               MONTANTA SMITH, and
                                 ELLIOT D. DAVIS

shall forfeit to the United States, under Title 21, United States Code, Section 853(a)(l ), all

property constituting, or derived from, any proceeds the person obtained, directly or indirectly,

as a result of the offense.



                                 FORFEITURE ALLEGATION 2

        Upon conviction of one or more of the offenses charged in Count 1 and 9 of this

Superseding Indictment, the defendants,

                          TERMAINE ONTARIO SLAUGHTER
                    DEMARIO JONTRICE SMITH aka DEMARIO L. SMITH
                               MONTANTA SMITH and,
                                 ELLIOT D. DAVIS

shall forfeit to the United States, under Title 21, United States Code, Section 853(a)(2), all of the

person's property used or intended to be used, in any manner or part, to commit, or to facilitate

the commission of the offense.



                                 FORFEITURE ALLEGATION 3

        Upon conviction of one or more of the offenses charged in Counts 2 through 9 and 11


                                                  10
         Case 4:18-cr-00324-JM Document 14 Filed 11/07/18 Page 11 of 11



through 15 of this Superseding Indictment, the defendants,

                         TERMAINE ONTARIO SLAUGHTER
                   DEMARIO JONTRICE SMITH aka DEMARIO L. SMITH
                                MOSES SORIA and
                             CAROLYN SLAUGHTER,

shall forfeit to the United States, under Title 18, United States Code, Section 982(a)(l), all

property, real or personal, involved in the offense, and all property that is traceable to the

property involved in the offense.



                                FORFEITURE ALLEGATION 4


       Upon conviction of the offense alleged in Count 16 of this Superseding Indictment,

TERMAINE ONTARIO SLAUGHTER shall forfeit to the United States, under 18 U.S.C. §

924(d), 21 U.S.C. § 853 and 28 U.S.C. § 2461(c), all firearms and ammunition involved in the

commission of the offense, including, but not limited to one Smith and Wesson, .40 caliber

pistol, serial number DVN8012, and all ammunition seized on February 28, 2018.




                         [END OF TEXT SIGNATURE PAGE TO FOLLOW]




                                                  11
